Exhibit 10.4

EXECUTION COPY

SERVICING AGREEMENT

among

CONN’S RECEIVABLES FUNDING 2016-A, LLC,

AS ISSUER,

CONN’S RECEIVABLES 2016-A TRUST,

AS RECEIVABLES TRUST,

CONN APPLIANCES, INC.,

AS SERVICER,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

AS TRUSTEE

 

 

DATED AS OF MARCH 17, 2016



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I

   DEFINITIONS   

Section 1.01

   Defined Terms    1

Section 1.02

   Definitions    4

Section 1.03

   Other Definitional Provisions    5

ARTICLE II

   ADMINISTRATION AND SERVICING OF RECEIVABLES AND RELATED SECURITY   

Section 2.01

   Appointment of Servicer    5

Section 2.02

   Duties of Servicer    6

Section 2.03

   Purchase of Ineligible Receivables    13

Section 2.04

   Purchase of Returned and Refinanced Receivables    13

Section 2.05

   Rights After Designation of New Servicer    14

Section 2.06

   Servicer Default    17

Section 2.07

   Servicer Indemnification of Indemnified Parties    18

Section 2.08

   Grant of License    18

Section 2.09

   Servicing Compensation    19

Section 2.10

   Representations and Warranties of the Servicer    19

Section 2.11

   Reports and Records for the Trustee    22

Section 2.12

   Reports to the Commission    23

Section 2.13

   Affirmative Covenants of the Servicer    23

Section 2.14

   Negative Covenants of the Servicer    24

Section 2.15

   Sale of Defaulted Receivables    25

ARTICLE III

   RIGHTS OF NOTEHOLDERS AND ALLOCATION AND APPLICATION OF COLLECTIONS   

Section 3.01

   Establishment of Accounts    26

Section 3.02

   Collections and Allocations    26

ARTICLE IV

   OTHER SERVICER POWERS   

Section 4.01

   Appointment of Paying Agent    27

Section 4.02

   [Reserved.]    27

ARTICLE V

   OTHER MATTERS RELATING TO THE SERVICER   

Section 5.01

   Liability of the Servicer    27

Section 5.02

   Limitation on Liability of the Servicer and Others    27

Section 5.03

   Servicer Not to Resign    28

Section 5.04

   Waiver of Defaults    28

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE VI

   ADDITIONAL OBLIGATION OF THE SERVICER WITH RESPECT TO THE TRUSTEE   

Section 6.01

   Successor Trustee      28   

Section 6.02

   Tax Returns      28   

Section 6.03

   Final Payment with Respect to Any Series      29   

Section 6.04

   Optional Purchase of Receivables Trust Estate      29   

ARTICLE VII

   MISCELLANEOUS PROVISIONS   

Section 7.01

   Amendment      30   

Section 7.02

   Protection of Right, Title and Interest to Receivables and Related Security
     31   

Section 7.03

   Governing Law      32   

Section 7.04

   Notices      32   

Section 7.05

   Severability of Provisions      32   

Section 7.06

   Delegation      32   

Section 7.07

   Waiver of Trial by Jury      33   

Section 7.08

   Further Assurances      33   

Section 7.09

   No Waiver; Cumulative Remedies      33   

Section 7.10

   Counterparts      33   

Section 7.11

   Third-Party Beneficiaries      33   

Section 7.12

   Actions by Noteholders      33   

Section 7.13

   Rule 144A Information      33   

Section 7.14

   Merger and Integration      34   

Section 7.15

   Headings      34   

Section 7.16

   Rights of the Trustee      34   

Section 7.17

   Sales Tax Proceeds      34   

Section 7.18

   Limitation of Liability      34   

EXHIBITS

     

Exhibit A

   Form of Monthly Servicer Report   

Exhibit B

   Form of Annual Servicer’s Certificate   

SCHEDULES

     

Schedule 2.08 (i)

   Litigation   

 

ii



--------------------------------------------------------------------------------

SERVICING AGREEMENT dated as of March 17, 2016 (the “Agreement”) by and among
CONN’S RECEIVABLES FUNDING 2016-A, LLC, a Delaware limited liability company, as
issuer (the “Issuer”), CONN’S RECEIVABLES 2016-A TRUST, a Delaware statutory
trust, as receivables trust (the “Receivables Trust”), CONN APPLIANCES, INC., a
Texas corporation (“Conn Appliances”), as initial Servicer, and WELLS FARGO
BANK, NATIONAL ASSOCIATION, a national banking association, as trustee under the
Indenture (defined below) (in such capacity, together with its successors and
assigns in such capacity, the “Trustee”).

WHEREAS, the Receivables Trust has purchased from Conn Appliances Receivables
Funding, LLC (the “Depositor”), and the Depositor purchased from Conn Credit I
L.P. Contracts, Receivables and other Related Security relating to such
Receivables pursuant to the terms of and subject to the conditions set forth in
the Second Receivables Purchase Agreement, dated as of March 17, 2016 between
the Depositor and the Receivables Trust.

WHEREAS, the Issuer is entering into a Base Indenture and a supplement thereto,
each dated as of March 17, 2016 (the Base Indenture, as amended, supplemented or
otherwise modified from time to time, the “Indenture”), between the Issuer and
the Trustee, and each of the other Transaction Documents to which it is a party,
pursuant to which the Issuer plans to issue Notes in order to finance its
purchase of the Receivables Trust Certificate which represents the ownership of
the Receivables Trust which owns the Contracts, Receivables and other Related
Security relating to such Receivables.

WHEREAS, the Servicer is willing to service all Receivables and other Related
Security acquired by the Receivables Trust, pursuant to the terms and subject to
the conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Defined Terms. As used in this Agreement, the following terms have
the following meanings:

“Back-Up Servicer” means Systems & Services Technologies, Inc., together with
its permitted successors and assigns, in such capacity.

“Back-Up Servicing Agreement” is defined in Section 2.01(b).

“Conn Appliances” is defined in the preamble.

“Consolidated Net Worth” means at any date, with respect to any Person, the
consolidated stockholders’ equity of such Person and its consolidated
Subsidiaries, minus (to the extent reflected in determining such consolidated
stockholders’ equity) all intangible assets (in each case, as determined in
accordance with GAAP, applied on a basis consistent with the most recent audited
financial statements of such Person before the Closing Date).



--------------------------------------------------------------------------------

“Custodian” is defined in Section 2.02(a)(ii).

“Depositor” is defined in the first recital.

“Field Collections” is defined in Section 2.02(c).

“Indemnified Parties” is defined in Section 2.07.

“Indenture” is defined in the second recital.

“In-Store Payments” is defined in Section 2.02(c).

“Issuer” is defined in the preamble.

“Mail Payments” is defined in Section 2.02(c).

“Optional Purchase” is defined in Section 6.04.

“Optional Purchase Price” means an amount equal to the fair market value of the
Receivables on the date on which the Optional Purchase will occur, provided,
however, that the Optional Purchase Price shall not be less than accrued and
unpaid interest, if applicable, then due on the Series 2016-A Notes and the
aggregate unpaid principal, if any, of all of the outstanding Series 2016-A
Notes plus an amount sufficient to pay (A) the Servicing Fee (including to any
successor servicer) for such Payment Date and all unpaid Servicing Fees with
respect to prior Payment Dates and (B) the Trustee, Receivables Trust Trustee
and Back-Up Servicer Fees and Expenses for such Payment Date and all unpaid
Trustee, Receivables Trust Trustee and Back-Up Servicer Fees and Expenses with
respect to prior Payment Dates, after giving effect to the Available Funds for
such Payment Date).

“Permitted Modification” means any change to or modification (for the avoidance
of doubt, any modification made solely as required by applicable law shall be
deemed to be a “Permitted Modification”) of the terms of a Receivable, including
the timing or amount of payments on the Receivable, so long as one of the
following conditions has been satisfied:

 

  a. any change or modification, individually and collectively with any other
change or modification proposed to be made with respect to the Receivable, is
ministerial in nature;

 

  b. any change or modification is (i) granted to an Obligor in accordance with
the Servicer’s Credit and Collection Policies and (ii) such change or
modification (including when taken together with any other prior change or
modification) does not result in a Significant Modification;

 

2



--------------------------------------------------------------------------------

  c. any change or modification where (i) the Obligor is in payment default or
(ii) in the judgment of the Servicer, in accordance with the Servicer’s Credit
and Collection Policies, it is reasonably foreseeable that the Obligor will
default (it being understood that the Servicer may proactively contact any
Obligor whom the Servicer believes may be at higher risk of a payment default
under the related Receivable); or

 

  d. any extension, deferral, amendment, modification, alteration or adjustment,
including a “payment holiday” or “skip-a-pay” extension granted to an Obligor
that is made (I) in accordance with the Servicer’s Credit and Collection
Policies and (II) with respect to which the Servicer has delivered an Opinion of
Counsel to the Issuer, the Receivables Trust, the Trustee and the Receivables
Trust Trustee to the effect that such extension, deferral, amendment,
modification, alteration or adjustment, including a “payment holiday” or
“skip-a-pay” extension will not result in or not cause the Receivables Trust (or
any part thereof) to be classified, for United States federal income tax
purposes, as an association (or a publicly traded partnership) taxable as a
corporation or as other than a fixed investment trust described in Treasury
Regulation section 301.7701-4(c) that is treated as a grantor trust under
subpart E, Part I of subchapter J of the Code.

“Post Office Box” means, collectively, post office box 815867 and post office
box 815868, each in Dallas, Texas 75234, and, upon notice to Trustee, each other
post office box opened and maintained by the Receivables Trust or the Servicer
for the receipt of Collections from Obligors and governed by a Post Office Box
Agreement reflecting that such post office box is in the name of the Receivables
Trust, as any such post office boxes may be closed from time to time by the
Servicer with prior written notice to the Trustee (provided that (i) there shall
at all times be at least one post office box open to receive Collections,
(ii) the Servicer takes customary and prudent procedures to notify Obligors to
make payments to such post office box and (iii) the closing or opening of any
post office box is consistent with the servicing standard set forth in
Section 2.02(b)(ii)).

“Post Office Box Agreement” means an agreement by and among the Servicer and the
United States Postal Service, which is a standard post office box agreement,
specifying the rights of the parties in the Post Office Box.

“Purchase Amount” shall have the meaning assigned to such term in Section 2.03.

“Purchase Event” has the meaning assigned to that term in Section 2.03.

“Purchase Payment” has the meaning assigned to that term in Section 2.03.

 

3



--------------------------------------------------------------------------------

“Refinanced Receivable” has the meaning assigned to that term in Section 2.04.

“Returned/Refinanced Receivables” has the meaning assigned to that term in
Section 2.04.

“Returned Receivable” has the meaning assigned to that term in Section 2.04.

“Servicer” is defined in Section 2.01(a).

“Servicer Default” is defined in Section 2.06.

“Servicing Fee” is defined in Section 2.09.

“Significant Modification” means any of the following changes (taking changes
that occurred prior to acquisition of the Receivables by the Receivables Trust
into account) to a Receivable:

 

  a. lowering the principal amount of a Receivable if the reduction lowers the
yield of the Receivable by more than the greater of (x) 25 basis points or (y) 5
percent of the annual yield of the unmodified Receivable;

 

  b. making any change in interest rate of a Receivable or other payments which
results in the change in the annual yield of more than the greater of (x) 25
basis points or (y) 5 percent of the annual yield of the unmodified Receivable;
and

 

  c. deferral of any payment on the Receivable beyond the due date for that
payment that would result in a deferral of payments for a period of more than
the lesser of 5 years or 50% of the original term of the Receivable taking into
account, in the aggregate, all deferments and deferrals.

“Specified Servicer Default” means any Servicer Default of the type specified in
paragraph (d) of Section 2.06.

“SST” means Systems & Services Technologies, Inc.

“Successor Servicer” is defined in Section 2.01(b)(i).

“Trustee” is defined in the preamble.

Section 1.02 Definitions. Capitalized terms used but not defined herein shall
have the respective meanings given to such terms in the Indenture and, to the
extent applicable, the Series Supplement.

 

4



--------------------------------------------------------------------------------

Section 1.03 Other Definitional Provisions.

(a) All terms defined in this Agreement shall have the defined meanings when
used in any certificate or other document made or delivered pursuant hereto
unless otherwise defined therein.

(b) Where the character or amount of any asset or liability or item of income or
expense is required to be determined, or any accounting computation is required
to be made, for the purpose of this Agreement, such determination or calculation
shall be made in accordance with GAAP. When used herein, the term “financial
statement” shall include the notes and schedules thereto. All accounting
determinations and computations hereunder or under any other Transaction
Documents shall be made without duplication.

(c) [Reserved.]

(d) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement; and Section, subsection, Schedule
and Exhibit references contained in this Agreement are references to Sections,
subsections, Schedules and Exhibits in or to this Agreement unless otherwise
specified.

ARTICLE II

ADMINISTRATION AND SERVICING

OF RECEIVABLES AND RELATED SECURITY

Section 2.01 Appointment of Servicer.

(a) The servicing, administering and collection of the Receivables shall be
conducted by such Person (the “Servicer”) so designated from time to time in
accordance with this Section 2.01. Until the Trustee gives notice to Conn
Appliances of the designation of a new Servicer pursuant to this Section 2.01,
Conn Appliances is hereby designated as, and hereby agrees to perform the duties
and obligations of, the Servicer pursuant to the terms hereof. The Servicer may
not delegate any of its rights, duties or obligations hereunder, or designate a
substitute Servicer, without the prior written consent of the Trustee and the
Receivables Trust; provided, however, that the Servicer shall be permitted to
delegate its duties hereunder to any of its Affiliates and may use subservicers,
contractors or agents but will remain obligated and liable for the performance
of any such delegated duties as if it were performing such duties itself.

(b) (i) After the occurrence of a Servicer Default, the Trustee may, and upon
the direction of the Required Noteholders or in the case of a Specified Servicer
Default shall, in accordance with the provisions set forth in clause (ii) below,
appoint the Back-Up Servicer pursuant to the Back-Up Servicing Agreement dated
as of the date hereof (as amended, supplemented or otherwise

 

5



--------------------------------------------------------------------------------

modified from time to time, the “Back-Up Servicing Agreement”), among the
Back-Up Servicer and the various other parties thereto or any other successor
servicer (SST, or any other successor servicer so appointed in accordance with
the terms of Section 2.01(b)(ii) below, in such capacity, the “Successor
Servicer”) to succeed to Conn Appliances as Servicer hereunder.

(ii) If (x) the Back-Up Servicer, on the date of its appointment as Successor
Servicer or at any time following such appointment, fails or is unable to
perform the duties of the Servicer hereunder or has previously resigned or
otherwise been terminated as Back-Up Servicer, or (y) any other Person
designated Successor Servicer in accordance with this Section 2.01 resigns,
fails or is unable to perform the duties of the Servicer hereunder following its
appointment as Successor Servicer, the Trustee may with the consent of the
Required Noteholders, and upon the direction of the Required Noteholders shall,
appoint as Servicer any Person to succeed the then-current Servicer on the
condition in each case that any such Person so appointed shall agree to perform
the duties and obligations of the Servicer pursuant to the terms hereof. Until
such time as the Person so appointed becomes obligated to begin acting as
Servicer hereunder, the then current Servicer will continue to perform all
servicing functions under this Agreement and the other Servicer Transaction
Documents. If the Trustee is not able to appoint a new Servicer to succeed Conn
Appliances, the Back-Up Servicer or any other Person then acting as Servicer,
within a reasonable time following the date upon which it is required to so
appoint a successor to the Servicer pursuant to this Section 2.01 (but in any
event not later than 30 days following such date), the Trustee shall at the
expense of the Issuer (as Certificateholder of the Receivables Trust) petition a
court of competent jurisdiction to appoint as the Servicer hereunder any
established financial institution having, a net worth of not less than
$25,000,000 and whose regular business includes the servicing of receivables
comparable to the Receivables which are the subject of this Agreement. Following
any appointment of a Successor Servicer pursuant to this Section 2.01, the
Trustee will provide notice thereof to the Issuer, the Receivables Trust, the
Depository, the Depositor and the Noteholders.

(c) The Trustee shall not be responsible for any differential between the
Servicing Fee and any compensation paid to a Successor Servicer hereunder.

Section 2.02 Duties of Servicer.

(a) (i) The Servicer shall take or cause to be taken all such action as may be
reasonably necessary or advisable to collect each Receivable from time to time,
all in accordance with applicable Laws, with reasonable care and diligence, and
in accordance with the Credit and Collection Policies and otherwise in
accordance with the Servicer Transaction Documents. Each of the Receivables
Trust, Issuer (as Certificateholder of the Receivables Trust), each Noteholder
by

 

6



--------------------------------------------------------------------------------

its acceptance of the related Notes and each of the other Secured Parties,
hereby appoints as its agent the Servicer, from time to time designated pursuant
to Section 2.01 hereof, to enforce its respective rights and interests in and
under the Contracts, Receivables and Related Security, Collections and proceeds
with respect thereto. To the extent permitted by applicable law, each of the
Receivables Trust and Conn Appliances (to the extent not then acting as Servicer
hereunder) hereby grants to any Servicer appointed hereunder all rights and
powers of the Receivables Trust and/or Conn Appliances, as the case may be,
under the Contracts and with respect to the Related Security, and hereby grants
an irrevocable power of attorney to take in the Receivables Trust’s and/or Conn
Appliances’ name and on behalf of the Receivables Trust or Conn Appliances any
and all steps necessary or desirable, in the reasonable determination of the
Servicer, to collect all amounts due under any and all Receivables, including,
without limitation, to cancel any policy of insurance, make demands for unearned
premiums, commence enforcement proceedings, exercise other powers under a
Contract, execute and deliver instruments of satisfaction or cancellation, or
full or partial discharge, with respect to Receivables, endorse the Receivables
Trust’s, the Issuer’s and/or Conn Appliances’ name on checks and other
instruments representing Collections and enforce such Receivables and the
related Contracts. The Servicer shall, as soon as practicable following receipt
thereof, turn over to Conn Appliances any collections of any Indebtedness of any
Person which is not on account of a Receivable. The Servicer shall not
voluntarily make the Receivables Trust, the Issuer, the Trustee, any Noteholder
or any of their respective agents a party to any litigation without the prior
written consent of such Person other than any litigation adverse to such person.
Without limiting the generality of the foregoing and subject to Section 2.04,
the Servicer is hereby authorized and empowered unless such power and authority
is revoked in writing by the Trustee (as designee of the Receivables Trust)
pursuant to the terms of the Servicer Transaction Documents (A) to make deposits
into the Collection Account as set forth in this Agreement and the Indenture;
provided, however, that with respect to any Successor Servicer, nothing
contained in any Servicer Transaction Document shall impose an obligation on
such Successor Servicer to make any withdrawals or payments from the Collection
Account or any other Trust Account, (B) to instruct the Trustee in writing,
substantially in the form of the Monthly Servicer Report, to make deposits or
withdrawals and payments from the Collection Account, the Payment Account and
any Series Account, in accordance with such instructions as set forth in the
Indenture, (C) to instruct or notify the Trustee in writing as set forth in this
Agreement and, the Indenture, (D) to make all calculations, allocations and
determinations required of the Servicer under the Indenture and as required
herein or to establish Series Accounts, (E) to execute and deliver, on behalf of
the Receivables Trust for the benefit of the Issuer and the Noteholders, any and
all instruments of satisfaction or cancellation, or of partial or full release
or discharge, and all other comparable instruments, with respect to the
Receivables and the other Contracts and Related Security and, after any
delinquency in payment relating to any Receivable, to the extent permitted under
and in compliance with applicable law and regulations, to

 

7



--------------------------------------------------------------------------------

commence enforcement proceedings with respect thereto (including cancellation of
the related insurance policy) and (F) in the case of the initial Servicer only,
to make any filings, reports, notices, applications, registrations with, and to
seek any consents or authorizations from, the Securities and Exchange Commission
and any state securities authority on behalf of the Issuer as may be necessary
or advisable to comply with any federal or state securities or reporting
requirements.

(ii) Subject to the terms and conditions of this Section 2.02(a)(ii), the
Servicer shall maintain custody and possession of the Receivable Files on behalf
of, and as bailee for, the Receivables Trust (for the benefit of the Trustee,
the Issuer, the Noteholders and the other Secured Parties) (in such capacity,
together with its successors and assigns, the “Custodian”).

(A) Custodian agrees to maintain possession of the related Receivable Files at
its offices where they are presently maintained, at the offices of the related
subcustodians or at such other offices of Custodian as shall from time to time
be identified to Trustee by written notice. Custodian shall segregate physical
Receivable Files from other files maintained by Custodian and shall, to the
extent a Receivable File is stored in electronic format, maintain an
authoritative electronic copy of each Receivable File on a data tape or other
electronic media in a fire-resistant safe or room. The Receivables Trust hereby
appoints Conn Appliances, and Conn Appliances hereby agrees to act, as initial
Custodian hereunder. Custodian may, at the Servicer’s request, temporarily
deliver individual Receivable Files or any portion thereof to Servicer without
notice as necessary to conduct collection and other servicing activities in
accordance with the Credit and Collection Policies.

(B) As custodian and bailee, Custodian shall hold the Receivable Files (by
itself and/or through subcustodians) on behalf of the Receivables Trust (for the
benefit of the Trustee, the Issuer, the Noteholders and the other Secured
Parties) and, by agreeing to act as Custodian, is deemed to have received notice
of the security interests of the Secured Parties in the Contracts and related
Receivables. As custodian and bailee, Custodian shall maintain accurate records
pertaining to each Receivable to enable it to comply with the terms and
conditions of this Agreement, maintain a current inventory thereof and conduct
periodic physical inspections of Receivable Files held by it under this
Agreement and attend to all other details in connection with maintaining custody
of the Receivable Files.

(C) In performing its duties under this Section 2.02(a)(ii), Custodian agrees to
act with reasonable care, using that degree of skill and care that it exercises
with respect to similar contracts owned and/or serviced by it. Custodian shall
promptly report to the Receivables Trust and the Trustee any material failure by
it to hold the Receivable Files as herein provided and shall promptly take
appropriate action to remedy such failure. In acting as custodian of the
Receivable Files, Custodian agrees further not to assert, and shall cause each

 

8



--------------------------------------------------------------------------------

related subcustodian not to assert any beneficial ownership interests in the
Receivables. Custodian agrees to indemnify the Receivables Trust, Trustee, the
Secured Parties and Issuer, and their respective officers, directors, employees,
partners and agents for any and all liabilities, obligations, losses, damages,
payments, costs, or expenses of any kind whatsoever which may be imposed on or
incurred by any such Person arising from the negligence or willful misconduct of
Custodian in maintaining custody of the Receivable Files pursuant to this
Section 2.02(a)(ii); provided, however, that Custodian will not be liable to the
extent that any such amount resulted from the negligence or willful misconduct
of such Person.

(D) The appointment of Custodian shall terminate upon acceptance of the
appointment of a Successor Servicer in accordance with this Agreement. The
Successor Servicer, by acceptance of its appointment, shall become the successor
Custodian. Promptly following the appointment of a successor Custodian, and in
any event within five days of such appointment, the then-existing Custodian
shall (at such Custodian’s sole cost and expense if a Servicer Default shall
have occurred or if such Custodian shall have been removed for cause) deliver
all of the Receivable Files in its possession, and all records maintained by it
with respect thereto, to such successor Custodian.

(b) (i) Servicer shall service and administer the Receivables on behalf of the
Receivables Trust (for the benefit of the Issuer, the Trustee and the other
Secured Parties) and shall have full power and authority, acting alone and/or
through subservicers, contractors or agents as provided in Section 2.02(b)(iii),
to do any and all things which it may deem reasonably necessary or desirable in
connection with such servicing and administration and which are consistent with
this Agreement and the other Servicer Transaction Documents. Consistent with the
terms of this Agreement and the other Servicer Transaction Documents, Servicer
(or any agent on Servicer’s behalf) may waive, modify or vary any term of any
Receivable or consent to the postponement of strict compliance with any such
term or in any manner, grant indulgence to any Obligor if, in Servicer’s sole
discretion, such waiver, modification, postponement or indulgence will maximize
collections on such Receivable; provided, however, that Servicer (or any agent
on Servicer’s behalf) may not permit any modification with respect to any
Receivable unless such modification is a Permitted Modification, is in
accordance with the Credit and Collection Policies and, in the case of any
extension of the final maturity date of a Receivable, such extension does not
extend beyond the Legal Final Payment Date and the total amount of extensions of
such Receivables is not in excess of twenty-four months unless such extension is
as a result of or required by applicable law or judicial order. Without limiting
the generality of the foregoing, Servicer in its own name or in the name of the
Receivables Trust is hereby authorized and empowered by the Receivables Trust
when Servicer believes it appropriate in its reasonable judgment to execute and
deliver, on behalf of the Receivables Trust, any and all instruments of
satisfaction or cancellation, or of partial or full release or discharge and all
other comparable instruments, with respect to the Receivable.

 

9



--------------------------------------------------------------------------------

(ii) Servicer shall service and administer the Receivables by employing such
procedures (including collection procedures) and degree of care, in each case
consistent with industry standards, as are customarily employed by Servicer in
servicing and administering contracts and notes owned or serviced by Servicer
comparable to the Receivables.

(iii) Servicer may perform any of its duties pursuant to this Agreement,
including those delegated to it pursuant to this Agreement, through
subservicers, contractors or agents appointed by Servicer. Such subservicers may
include Affiliates of Servicer. Notwithstanding any such delegation of a duty,
Servicer shall remain obligated and liable for the performance of such duty as
if Servicer were performing such duty.

(iv) Servicer may take such actions as are necessary to discharge its duties as
Servicer in accordance with this Agreement, including the power to execute and
deliver on behalf of Issuer such instruments and documents as may be customary,
necessary or desirable in connection with the performance of Servicer’s duties
under this Agreement (including consents, waivers and discharges relating to the
Receivable).

(v) Servicer shall keep separate records covering the transactions contemplated
by this Agreement including the identity and collection status of each
Receivable.

(c) Collections. (i) On or prior to the Closing Date, initial Servicer shall
have established and shall maintain thereafter the following system of
collecting and processing Collections of Receivables. Servicer shall direct the
Obligors to make payments of Receivables only (A) by check mailed to the Post
Office Box (such payments, upon receipt in such Post Office Box being referred
to herein as “Mail Payments”), (B) by cash, credit card or check delivered in
person or by phone at retail stores or other business locations of initial
Servicer (such payments, upon receipt by such stores, being referred to herein
as “In-Store Payments”), (C) by third party money wire transfer, ACH or other
bill pay service that provides for the electronic deposit of funds into an
account of the Servicer on behalf of Obligors, (D) by utilizing the Servicer’s
Webpay portal; or (E) by cash, credit card or check delivered in person or by
phone or by an agent of Conn Appliances at a service center of Conn Appliances
or, in the case of certain delinquent accounts, to employees of Conn Appliances
operating out of a service center of Conn Appliances or Servicer (such payments,
upon receipt by the service center, being referred to herein as “Field
Collections”). Notwithstanding anything to the contrary in this Section 2.02(c),
any Successor Servicer shall collect and process Collections of Receivables in
any manner that is in accordance with the servicing standard set forth herein.

 

 

10



--------------------------------------------------------------------------------

(ii) Servicer’s right of access to the Post Office Box and the Collection
Account shall be revocable at the option of Trustee as designee of the
Receivables Trust (acting in its own discretion or at the direction of the
Required Noteholders) upon the occurrence of any Default, Event of Default or
Servicer Default. In addition, after the occurrence of any Default, Event of
Default or Servicer Default, Servicer agrees that it shall, upon the written
request of Trustee, notify all Obligors under Receivables to make payment
thereof to (i) one or more bank accounts and/or post-office boxes designated by
Trustee and specified in such notice or (ii) any Successor Servicer appointed
hereunder. The Trustee may, and shall at the request of the Required
Noteholders, if any Default, Event of Default or Servicer Default has occurred,
require the Servicer to establish a lockbox account pursuant to a lockbox
agreement acceptable to the Trustee, and with notice to the Notice Person, to
direct all Obligors under Receivables to make payments to such lockbox account.

(iii) Servicer shall remove or cause all Mail Payments to be removed from the
Post Office Box by the close of business on each Business Day. Servicer shall
process all such Mail Payments and all Field Collections on the date received by
recording the amount of the payment received from the Obligor and the applicable
account number. Subject to Section 5.4(a) of the Indenture, no later than the
close of business on the second Business Day following the date on which Mail
Payments are received in the Post Office Box or Field Collections are received
by Servicer, Servicer shall deposit or cause such Mail Payments and such Field
Collections to be deposited in the Collection Account. Subject to Section 5.4(a)
of the Indenture, the Originator and Servicer shall cause all In-Store Payments
to be (i) processed as soon as possible after such payments are received by the
Originator or Servicer but in no event later than the Business Day after such
receipt, and (ii) deposited in the Collection Account no later than two Business
Days following the date of such receipt. Subject to Section 5.4(a) of the
Indenture, Servicer shall deposit all Recoveries into the Collection Account
within two Business Days after the date of its receipt of such Recoveries.

(iv) [Reserved].

(v) All Collections received by Servicer in respect of Receivables will, pending
remittance to the Collection Account as provided herein, be held by Servicer in
trust for the exclusive benefit of Trustee (on behalf of the Receivables Trust)
and shall not, unless otherwise permitted by the Servicer Transaction Documents,
be commingled with any other funds or property of the Originator, Depositor or
Servicer except as otherwise permitted in accordance with Section 5.4 of the
Indenture. Only Collections shall be deposited in the Collection Account. The
Servicer may cause to be withdrawn from the Collection Account such amounts that
have been deposited into the Collection Account in error not representing
Collections or other proceeds of the

 

11



--------------------------------------------------------------------------------

Trust Estate and any amounts that are deposited by Servicer that relate to
checks rejected by the Obligor’s bank for insufficient funds.

(vi) Each of Depositor, the Receivables Trust, Issuer and Servicer hereby
irrevocably waive any right to set off against, or otherwise deduct from, any
Collections.

(vii) The Receivables Trust, Issuer and initial Servicer hereby transfer,
assign, pledge, set over and convey to Trustee all of their right, title and
interest in and to the Collection Account and the other Trust Accounts.

(viii) All payments or other amounts collected or received by Servicer in
respect of a Receivable shall be applied to the Outstanding Receivables Balance
of such Receivable.

(d) [Reserved.]

(e) (i) (A) [Reserved.]

(B) If SST is then acting as Successor Servicer, it shall cause a firm of
independent certified public accountants, which may also render other services
to SST or its affiliates, to deliver to the Issuer, the Receivables Trust, and
the Trustee, within 120 days after the end of each fiscal year thereafter,
commencing in the year after SST becomes Successor Servicer, (i) an opinion by a
firm of nationally recognized independent certified public accountants on the
financial position of SST at the end of the relevant fiscal year and the results
of operations and changes in financial position of SST for such year then ended
on the basis of an examination conducted in accordance with generally accepted
auditing standards, and (ii) a report from such independent certified public
accountants to the effect that based on an examination of certain specified
documents and records relating to the servicing of SST’s loan portfolio
conducted substantially in compliance with SSAE 16 (the “Applicable Accounting
Standards”), such firm is of the opinion that such servicing has been conducted
in compliance with the Applicable Accounting Standards except for (a) such
exceptions as such firm shall believe to be immaterial and (b) such other
exceptions as shall be set forth in such statement.

(ii) The Servicer will deliver to the Trustee and each Notice Person on or
before the one year anniversary of the Closing Date and on each anniversary
thereof, a certificate in substantially the form of Exhibit B of an authorized
officer of the Servicer stating that (a) a review of the activities of the
Servicer during the preceding year and of its performance under this Agreement
was made under the supervision of the officer signing such certificate and
(b) to the best of such officer’s knowledge, based on such review, the Servicer
has fully performed in all material respects all of its obligations under this
Agreement and each other applicable Servicer Transaction Document to which it is
a party

 

12



--------------------------------------------------------------------------------

throughout such period, or, if there has been a default in the performance of
any such obligation, specifying such default known to such officer and the
nature and status thereof.

(f) Notwithstanding anything to the contrary contained in this Article II, the
Servicer, if not Conn Appliances or any Affiliate of Conn Appliances, shall have
no obligation to collect, enforce or take any other action described in this
Article II with respect to any Indebtedness that is not included in the Trust
Estate other than to deliver to the Issuer the collections and documents with
respect to any such Indebtedness as described in Section 2.02(a) hereof.

Section 2.03 Purchase of Ineligible Receivables.

(a) If the representation and warranty of the initial Servicer contained in
Section 2.10(d) was not true and correct with respect to any Contract and
related Receivable as of the Cut-Off Date in any material respect that
materially and adversely impacts such Contract and the related Receivable (a
“Purchase Event” and any such Receivable, an “Ineligible Receivable”), the
initial Servicer shall, at the request of the Trustee, purchase such Ineligible
Receivable with ten (10) Business Days after demand thereof from the Receivables
Trust for an amount (the “Purchase Amount”) equal to the then Outstanding
Receivables Balance of such Ineligible Receivable at the time of such purchase
(any such payment a “Purchase Payment”).

(b) The initial Servicer and the Receivables Trust agree that after payment of
the Purchase Amount for an Ineligible Receivable as provided in clause
(a) above, such Ineligible Receivable shall no longer constitute a Receivable
for purposes of the Transaction Documents.

(c) Except as expressly set forth herein, the initial Servicer shall not have
any right under this Agreement, by implication or otherwise, to purchase from
the Receivables Trust any Receivables.

(d) The obligation of the initial Servicer to purchase an Ineligible Receivable
pursuant to this Section 2.03 will survive the termination of this Agreement or
the earlier resignation or removal of the initial Servicer.

Section 2.04 Purchase of Returned and Refinanced Receivables

(a) Notwithstanding anything to the contrary herein, the initial Servicer shall
purchase any Receivable from the Receivables Trust to the extent that (i) the
Merchandise related to such Receivable is returned by an Obligor (a “Returned
Receivable”), or (ii) the Receivable is fully refinanced in connection with the
purchase after the Cut-Off Date by the related Obligor of additional Merchandise
using the initial Servicer’s in-house credit (a “Refinanced Receivable,” and,
together with Returned Receivables, the “Returned/Refinanced Receivables”).

 

 

13



--------------------------------------------------------------------------------

(b) The initial Servicer shall purchase any Returned/Refinanced Receivables
pursuant to clause (a) for an amount equal to the Purchase Amount for the
applicable Returned/Refinanced Receivable.

(c) The initial Servicer and the Receivables Trust agree that after payment of
the Purchase Amount for a Returned/Refinanced Receivables as provided in clause
(a) above, such Returned/Refinanced Receivable shall no longer constitute a
Receivable for purposes of the Transaction Documents

Section 2.05 Rights After Designation of New Servicer. (a) At any time following
the designation of a Successor Servicer (other than Conn Appliances or an
Affiliate thereof) pursuant to Section 2.01 hereof:

(i) The Trustee may, at its option, or shall, at the direction of the Required
Noteholders, direct that payment of all amounts payable under any Receivable be
made directly to the Trustee or its designee.

(ii) The Receivables Trust shall, at the Trustee’s request, (A) assemble all of
the records relating to the Receivables and other Related Security, and shall
make the same available to the Trustee or its designee at a place selected by
the Trustee or its designee, and (B) segregate all cash, checks and other
instruments received by it from time to time constituting Collections of
Receivables in a manner acceptable to the Trustee and shall, promptly upon
receipt, remit all such cash, checks and instruments, duly endorsed or with duly
executed instruments of transfer, to the Trustee or its designee.

(iii) The Receivables Trust hereby authorizes the Trustee and the Issuer (as
Certificateholder of the Receivables Trust) to take any and all steps in the
Receivables Trust’s name and on behalf of the Receivables Trust necessary or
desirable, in the reasonable determination of the Trustee, to collect all
amounts due under any and all Receivables, including, without limitation,
endorsing the Receivables Trust’s name on checks and other instruments
representing Collections and enforcing such Receivables and the related
Contracts.

(iv) Upon delivery of a Notice of Appointment (as defined in the Back-Up
Servicing Agreement) to the Back-Up Servicer, Conn Appliances shall designate
one or more employees acceptable to the Successor Servicer to assist the
Successor Servicer with respect to In-Store Payments so long as Conn Appliances
continues to accept, or the Successor Servicer permits, In-Store Payments to be
made as described herein; provided, however, such employee of Conn Appliances
shall in no event be deemed an employee, agent, custodian or nominee of the
Successor Servicer and the Successor Servicer shall have no responsibility or
liability for any negligence or willful misconduct of such employee or for such
employee’s failure to assist the Successor Servicer (including

 

14



--------------------------------------------------------------------------------

without limitation any acts or omissions unrelated to the transactions
contemplated hereby). Upon the request of the Successor Servicer to the Trustee,
100% of the Noteholders may direct the Successor Servicer to designate an
employee of Successor Servicer to be assigned to any or all Conn Appliances
stores to oversee the collection of In-Store Payments at such stores. Each such
employee shall be placed at such store at the expense of the Issuer (as
Certificateholder of the Receivables Trust) at the monthly rate reflected in the
SST Fee Schedule.

(b) The Successor Servicer may accept and reasonably rely on all accounting and
servicing records and other documentation provided to the Successor Servicer by
or at the direction of the predecessor Servicer, including documents prepared or
maintained by the Originator, or previous servicer, or any party providing
services related to the Contracts, the Receivables and other Related Security
(collectively, “third party”). The predecessor Servicer agrees to indemnify and
hold harmless the related Successor Servicer, its respective officers, employees
and agents against any and all claims, losses, penalties, fines, forfeitures,
legal fees and related costs, judgments, and any other costs, fees and expenses
that the Successor Servicer may sustain in any way related to the negligence or
willful misconduct of any third party hired by or at the direction of such
predecessor Servicer, any Affiliate of such predecessor Servicer or any of their
respective agents with respect to the Contracts, the Receivables and other
Related Security. The Successor Servicer shall have no duty, responsibility,
obligation or liability (collectively, “liability”) for the acts or omissions of
any such third party. If any error, inaccuracy or omission (collectively,
“error”) exists in any information provided to the Successor Servicer and such
errors cause or materially contribute to the Successor Servicer making or
continuing any error (collectively, “continuing errors”), the Successor Servicer
shall have no liability for such continuing errors; provided, however, that this
provision shall not protect the Successor Servicer against any liability which
would otherwise be imposed by reason of willful misconduct or negligence in
discovering or correcting any error or in the performance of its duties
contemplated herein.

In the event the Successor Servicer becomes aware of errors and/or continuing
errors that, in the opinion of the Successor Servicer, impair its ability to
perform its obligations hereunder, the Successor Servicer shall promptly notify
the other parties hereto of such errors and/or continuing errors. The Successor
Servicer may undertake to reconstruct any data or records appropriate to correct
such errors and/or continuing errors and to prevent future continuing errors.
The Successor Servicer shall be entitled to recover its costs thereby expended
from the predecessor Servicer.

Neither the Successor Servicer nor any of the directors or officers or employees
or agents of the Successor Servicer shall be under any liability to the other
parties hereto except as provided in this Agreement for any action taken or for
refraining from the taking of any action in good faith pursuant to this
Agreement; provided, however, that this provision shall not protect the
Successor Servicer or any such Person against any liability that would otherwise
be imposed by reason of willful misconduct, bad faith or negligence in the
performance of duties, by reason of reckless disregard of obligations and duties
under this Agreement or any violation of law by the Successor Servicer or such
Person, as the case may be. The Successor Servicer and any director, officer,
employee or agent of the Successor Servicer may rely in good faith on the advice
of counsel or on any document of any kind prima facie properly executed and
submitted by any Person respecting any matters arising under this Agreement.

 

15



--------------------------------------------------------------------------------

The Successor Servicer will not be responsible for delays attributable to the
predecessor Servicer’s failure to deliver information, defects in the
information supplied by such predecessor Servicer or other circumstances beyond
the reasonable control of the Successor Servicer. In addition, the Successor
Servicer (and in the case of clauses (A) and (C) below, if a Servicing Officer
of the Successor Servicer has actual knowledge of errors, which in the
reasonable opinion of the Successor Servicer impair its ability to perform its
services hereunder, after reasonable inquiry), shall have no responsibility and
shall not be in default hereunder or incur any liability for any act or
omission, failure, error, malfunction or any delay in carrying out any of its
duties under this Agreement for: (A) any such failure or delay that results from
the Successor Servicer acting in accordance with information prepared or
supplied by a Person other than any Person hired by the Successor Servicer, the
Successor Servicer or the failure of any such other Person (including without
limitation the predecessor Servicer, but excluding any Person hired by the
Successor Servicer) to prepare or provide such information or other
circumstances beyond the control of the Successor Servicer; (B) any act or
failure to act by any third party (other than those hired by the Successor
Servicer), including without limitation the predecessor Servicer, the
Receivables Trust, the Issuer and the Trustee; (C) any inaccuracy or omission in
a notice or communication received by the Successor Servicer from any third
parties (other than those hired by the Successor Servicer); (D) the invalidity
or unenforceability of any Contracts, the Receivables and Related Security under
applicable law; (E) the breach or inaccuracy of any representation or warranty
made with respect to the Contracts, the Receivables and Related Security; or
(F) the acts or omissions of any predecessor or successor Servicer.

The Servicer, the Issuer and the Receivables Trust agree to reasonably cooperate
with the Successor Servicer in effecting the assumption of its responsibilities
and rights under this Agreement. The Servicer shall provide to the Successor
Servicer all necessary servicing files and records relating to the Contracts,
the Receivables and Related Security (as deemed necessary by the Successor
Servicer at such time on a reasonable basis) and the initial Servicer shall use
all commercially reasonable efforts to provide to the Successor Servicer access
to and transfer of records and use by the Successor Servicer of all licenses,
servicing system, software, hardware, equipment, telephony, personnel,
employees, facilities or other accommodations necessary or desirable to collect
the Contracts, in all cases, subject to the terms of the Intercreditor
Agreement, if applicable. The departing Servicer (if SST, only upon termination
for cause) shall be obligated to pay the costs associated with the transfer of
servicing files and records to the Successor Servicer. The Receivables Trust,
the Issuer and the Trustee, and the Successor Servicer shall take such action,
consistent with this Agreement, as shall be necessary to effectuate any such
succession.

Indemnification by the Servicer under this Article shall be paid solely by the
Servicer and not from the Trust Estate, and shall include, without limitation,
reasonable fees and expenses of counsel and expenses of litigation. If the
indemnifying party has made any indemnity payments pursuant to this
Section 2.03(b) and the recipient thereafter collects any of such amounts from
others, the recipient shall promptly repay such amounts collected to the
indemnifying party, without interest.

 

16



--------------------------------------------------------------------------------

Section 2.06 Servicer Default. The occurrence of any one or more of the
following events shall constitute a Servicer default (each, a “Servicer
Default”):

(a) failure by the Servicer (or, for so long as Conn Appliances is the Servicer,
Conn Appliances) to make any payment, transfer or deposit under this Agreement
or any other Servicer Transaction Document or to provide the Monthly Servicer
Report to the Trustee to make such payment, transfer or deposit or any
withdrawal on or before the date occurring five (5) days after the date such
payment, transfer or deposit is required to be made or given, as the case may
be, under the terms of this Agreement or any other Servicer Transaction Document
(or in the case of a payment, transfer, deposit, instruction or notice to be
made or given with respect to any Interest Period, by the related Payment Date);

(b) failure on the part of the Servicer (or, for so long as the Servicer is Conn
Appliances, Conn Appliances) to duly observe or perform any other covenants or
agreements of the Servicer set forth in this Agreement or any other Servicer
Transaction Document, which failure continues unremedied for a period of thirty
(30) days after the earlier of discovery by the Servicer or the date on which
written notice of such failure, requiring the same to be remedied, shall have
been given to the Servicer by the Trustee, the Receivables Trust, the
Receivables Trust Trustee or the Issuer; or the Servicer shall assign its duties
under this Agreement, except as permitted by Article II;

(c) any representation, warranty or certification made by the Servicer in this
Agreement or any other Servicer Transaction Document or in any certificate
delivered pursuant to this Agreement or any other Servicer Transaction Document
shall prove to have been incorrect when made and which continues unremedied for
a period of thirty (30) days after the date on which the Servicer has actual
knowledge thereof or on which written notice thereof, requiring the same to be
remedied, shall have been given to the Servicer by the Trustee, the Issuer or
the Receivables Trust Trustee;

(d) the Servicer shall become the subject of any Event of Bankruptcy or shall
voluntarily suspend payment of its obligations;

(e) for so long as Conn Appliances is the Servicer, the failure of Consolidated
Parent to maintain Consolidated Net Worth of at least the sum of $250,000,000;
or

(f) at any time that Conn Appliances is Servicer, a final judgment or judgments
for the payment of money in excess of $5,000,000 in the aggregate shall have
been rendered against the Issuer or Conn Appliances and the same shall have
remained unsatisfied and in effect, without stay of execution, for a period of
thirty (30) consecutive days after the period for appellate review shall have
elapsed.

 

17



--------------------------------------------------------------------------------

Section 2.07 Servicer Indemnification of Indemnified Parties. (A) The Servicer
(if other than SST as successor Servicer) will indemnify, defend and hold
harmless the Trustee, the Receivables Trust Trustee, the Issuer, the Receivables
Trust, the Back-Up Servicer, the successor Servicer and the Noteholders, and
(B) SST as successor Servicer will indemnify and hold harmless the Trustee, on
behalf of the Noteholders, the Receivables Trust Trustee, on behalf of the
holder of the Receivables Trust Certificate, the Issuer and the Receivables
Trust (in each case, together with their respective successors and permitted
assigns) and each of their respective agents, officers, members and employees
(each, a “Servicer Indemnified Party” and, collectively, the “Servicer
Indemnified Parties”), from and against any claim, loss, liability, expense,
damage or injury suffered or sustained by reason of such Servicer’s negligence
in the performance of or failure to perform its duties or obligations under the
Servicer Transaction Documents or Servicer’s willful misconduct or breach by the
Servicer of any of its representations or warranties contained in this
Agreement, including any judgment, award, settlement, reasonable attorneys’ fees
and other costs or expenses reasonably incurred in connection with the defense
of any actual action, proceeding or claim; provided, however, that the Servicer
shall not indemnify any Servicer Indemnified Party for any such acts or
omissions attributable to the negligence or willful misconduct of such Servicer
Indemnified Party. Any indemnification pursuant to this Section shall be had
only from the assets of the Servicer and shall not be payable from Collections
except to the extent such Collections are released to the Servicer in accordance
with Section 5.15 of the Indenture in respect of the Servicing Fee. The
provisions of such indemnity shall run directly to and be enforceable by such
Servicer Indemnified Parties.

The Issuer (as Certificateholder of the Receivables Trust) will indemnify and
hold harmless the Servicer and its officers, directors, employees,
representatives and agents (each, an “Issuer Indemnified Party”), from and
against and reimburse the Servicer for any and all claims, expenses,
obligations, liabilities, losses, damages, injuries (to person, property, or
natural resources), penalties, stamp or other similar taxes, actions, suits,
judgments, reasonable costs and expenses (including reasonable attorney’s and
agent’s fees and expenses) of whatever kind or nature regardless of their merit,
demanded, asserted or claimed against the Servicer directly or indirectly
relating to, or arising from, claims against the Servicer by reason of its
participation in the transactions contemplated hereby, including without
limitation all reasonable costs required to be associated with claims for
damages to persons or property, and reasonable attorneys’ and consultants’ fees
and expenses and court costs; provided, however, that the Issuer shall not
indemnify any Issuer Indemnified Party for any such acts or omissions
attributable directly or indirectly to the negligence or willful misconduct of
such Issuer Indemnified Party or, other than with respect to SST as successor
Servicer, for any breach by the Servicer of any of the Servicer Transaction
Documents. The provisions of this section shall survive the termination of this
Agreement or the earlier resignation or removal of the Servicer.

Section 2.08 Grant of License. For the purpose of enabling the Back-Up Servicer
or any other Successor Servicer to perform the functions of servicing and
collecting the Receivables upon a Servicer Default, Conn Appliances hereby
(i) assigns, to the extent not prohibited by law or the terms of any agreement
to which Conn Appliances is a party or by which it is deemed bound (by the terms
thereof or by acceptance of a license), to the Trustee for the benefit of the
Secured Parties and shall be deemed to assign to the Trustee for the benefit of
the Secured Parties, the Back-Up Servicer or any other Successor Servicer all
rights owned or hereinafter acquired by Conn Appliances (by license, sublicense,
lease, easement or otherwise)

 

18



--------------------------------------------------------------------------------

in and to any equipment used for servicing (or reasonable access thereto)
together with a copy of any software used in connection with the performance of
its duties as Servicer and relating to the Servicing and collecting of
Receivables, (ii) agrees to use all reasonable efforts to assist the Trustee for
the benefit of the Secured Parties, the Back-Up Servicer or any other Successor
Servicer to arrange licensing agreements with all software vendors and other
applicable persons in a manner and to the extent reasonably appropriate to
effectuate the servicing of the Receivables, (iii) agrees to deliver to the
Trustee, the Back-Up Servicer or any Successor Servicer executed copies of any
landlord waivers that may be necessary to grant to the Trustee, the Back–Up
Servicer or any other Successor Servicer access to any leased premises of Conn
Appliances for which the Trustee, the Back-Up Servicer or any other Successor
Servicer may require access to perform the collection and administrative
functions to be performed by the Trustee, the Back-Up Servicer or any Successor
Servicer under the Servicer Transaction Documents and (iv) agrees that it will
terminate its activities as Servicer hereunder in a manner which the Trustee the
Back-Up Servicer or any Successor Servicer reasonably believes will facilitate
the transition of the performance of such activities to the Back-Up Servicer or
any other designated Successor Servicer, as applicable, and shall use
commercially reasonable efforts to assist the Trustee, the Back-Up Servicer or
any Successor Servicer in such transition. The terms of this Section 2.08 shall
all be subject to the limitations on the Servicer’s rights as set forth in the
Intercreditor Agreement.

Section 2.09 Servicing Compensation. As compensation for its servicing and
custodial activities hereunder and reimbursement for its expenses (in the case
of Conn Appliances only) as set forth in the immediately following paragraph,
the Servicer shall be entitled to receive a servicing fee (the “Servicing Fee”)
as set forth in the Transaction Documents (including, with regards to SST as
Successor Servicer, as set forth on the SST Fee Schedule) prior to the Indenture
Termination Date as described in Section 12.1 of the Indenture. The Servicing
Fee shall be payable, with respect to each Series, at the times and subject to
the limitations set forth in the Indenture.

The initial Servicer’s expenses include expenses incurred by the initial
Servicer in connection with its activities hereunder; provided, that the initial
Servicer in its capacity as such shall not be liable for any liabilities, costs
or expenses of the Receivables Trust, the Issuer, the Noteholders or the Note
Owners arising under any tax law, including without limitation any federal,
state or local income or franchise taxes or any other tax imposed on or measured
by income or gross receipts (or any interest or penalties with respect thereto
or arising from a failure to comply therewith) except to the extent that such
liabilities, taxes or expenses arose as a result of the breach by the initial
Servicer of its obligations under Section 6.02 hereof. In such case, the initial
Servicer shall be required to pay such expenses for its own account and shall
not be entitled to any payment therefor other than the Servicing Fee. The
payment of the expenses of SST, as Successor Servicer, which with respect to SST
are set forth in the SST Fee Schedule attached to the Back-Up Servicing
Agreement, shall be distributed on each Payment Date to the extent of funds
available therefor in accordance with Section 5.15 of the Indenture and the SST
Fee Schedule. The provisions of this Section 2.09 shall survive the termination
of this Agreement and the earlier resignation or removal of the Servicer.

 

19



--------------------------------------------------------------------------------

Section 2.10 Representations and Warranties of the Servicer. The Servicer hereby
represents, warrants and covenants to and for the benefit of the Receivables
Trust, the Issuer, the Trustee, the Back-Up Servicer, the Successor Servicer and
the Noteholders as of the date of this Agreement and, in the case of the initial
Servicer, as of the Closing Date and, in the case of any Successor Servicer, as
of the date of its appointment as Servicer:

(a) Organization and Good Standing, etc. Servicer has been duly organized and is
validly existing and in good standing under the laws of its state of
organization, with power and authority to own its properties and to conduct its
business as such properties are presently owned and such business are presently
conducted. Servicer is duly licensed or qualified to do business as a foreign
entity in good standing in the jurisdiction where its principal place of
business and chief executive office are located and in each other jurisdiction
in which the failure to be so licensed or qualified would be reasonably likely
to have a Material Adverse Effect.

(b) Power and Authority; Due Authorization. Servicer has (i) all necessary
power, authority and legal right to execute, deliver and perform, as applicable,
its obligations under this Agreement and each of the other Servicer Transaction
Documents, and (ii) duly authorized, by all necessary action, the execution,
delivery and performance, as applicable, of this Agreement and the other
Servicer Transaction Documents. Servicer has and in the case of the initial
Servicer only, had at all relevant times, and now has, all necessary power,
authority and legal right to perform its duties as Servicer.

(c) No Violation. The consummation of the transactions contemplated by this
Agreement and the other Servicer Transaction Documents and the fulfillment of
the terms hereof will not (i) conflict with, result in any breach of any of the
terms and provisions of, or constitute (with or without notice or lapse of time
or both) a default under, (A) the organizational documents of Servicer, or
(B) (in the case of SST as successor Servicer, without investigation or inquiry)
any material indenture, loan agreement, pooling and servicing agreement,
receivables purchase and sale agreement, mortgage, deed of trust, or other
agreement or instrument to which Servicer is a party or by which any of them or
any of their respective properties is bound, (ii) in the case of the initial
Servicer only, result in or require the creation or imposition of any Adverse
Claim upon any of its properties pursuant to the terms of any such indenture,
loan agreement, pooling and servicing agreement, receivables purchase and sale
agreement, mortgage, deed of trust, or other agreement or instrument, other than
pursuant to the terms of the Servicer Transaction Documents, or (iii) violate
any law or any order, rule, or regulation applicable to Servicer or of any court
or of any federal, state or foreign regulatory body, administrative agency, or
other governmental instrumentality having jurisdiction over Servicer or any of
its properties.

(d) Eligible Receivable. Solely in the case of the initial Servicer, all
Receivables in the Trust Estate are Eligible Receivables as of the Cut-Off Date.

 

20



--------------------------------------------------------------------------------

(e) Validity and Binding Nature. This Agreement is, and the other Servicer
Transaction Documents when duly executed and delivered, as applicable, by
Servicer and the other parties thereto will be, the legal, valid and binding
obligation of Servicer enforceable in accordance with their respective terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights generally
and by general principles of equity.

(f) Government Approvals. No authorization or approval or other action by, and
no notice to or filing with, any governmental authority or regulatory body
required for the due execution, delivery or performance by Servicer of any
Servicer Transaction Document to which it is a party remains unobtained or
unfiled, except in the case of the initial Servicer for the filing of the UCC
financing statements referred to in Section 3.11(iii) and Schedule I to the
Indenture.

(g) Margin Regulations. Initial Servicer is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock, and no
proceeds of any Class A Notes, directly or indirectly, will be used for a
purpose that violates, or would be inconsistent with, Regulations T, U and X
promulgated by the Federal Reserve Board from time to time.

(h) Compliance with Applicable Laws. Servicer is in compliance with the
requirements of all applicable laws, rules, regulations, and orders of all
governmental authorities, a breach of any of which, individually or in the
aggregate, would be reasonably likely to have a Material Adverse Effect.

(i) No Proceedings. Except as described in Schedule 2.10(i), provided that such
schedule shall only apply to the initial Servicer,

(i) there is no order, judgment, decree, injunction, stipulation or consent
order of or with any court or other government authority to which Servicer is
subject, and there is no action, suit, arbitration, regulatory proceeding or
investigation pending, or, to the actual knowledge of Servicer, threatened,
before or by any court, regulatory body, administrative agency or other tribunal
or governmental instrumentality, against Servicer that, individually or in the
aggregate, is reasonably likely to have a Material Adverse Effect; and

(ii) there is no action, suit, proceeding, arbitration, regulatory or
governmental investigation, pending or, to the actual knowledge of Servicer,
threatened, before or by any court, regulatory body, administrative agency, or
other tribunal or governmental instrumentality (A) asserting the invalidity of
this Agreement or any other Servicer Transaction Document, or (B) seeking to
prevent the consummation of any of the other transactions contemplated by this
Agreement or any other Servicer Transaction Document.

 

21



--------------------------------------------------------------------------------

(j) Accuracy of Information. All information heretofore furnished by, or on
behalf of, Servicer to the Receivables Trust, the Issuer, the Trustee or any
Noteholder in connection with any Servicer Transaction Document, or any
transaction contemplated thereby, is true and accurate in every material
respect.

If SST is acting as Successor Servicer, with respect to the representations set
forth in Sections 2.10(a), 2.10(i) and 2.10(j), when determining whether any
Material Adverse Effect has occurred with respect to any matter described in
such sections, clauses (ii) and (iii) of the definition of “Material Adverse
Effect” shall apply without reference to the effect of such matter on Depositor
or on any Servicer (other than SST as Successor Servicer).

In the event that there is any breach of any of the representations, warranties
or covenants of the initial Servicer contained in Sections 2.13(a) and (e) and
2.14(a) with respect to any Receivable, and such Receivable becomes a Defaulted
Receivable or the rights of the Secured Parties in, to or under such Receivable
or its proceeds are impaired or the proceeds of such Receivable are not
available to the Trustee for the benefit of the Secured Parties or the initial
Servicer has released any Merchandise securing a Receivable from the lien
created by such Receivable (except as specifically provided in the Servicer
Transaction Documents), then the initial Servicer shall be deemed to have
received on such day a collection of such Receivable in full, and the initial
Servicer shall, on the Distribution Date, deposit into the Collection Account,
subject to Section 5.4(a) of the Indenture, an amount equal to the Outstanding
Receivables Balance of such Receivable, and such amount shall be allocated and
applied by the initial Servicer as a Collection allocable to the Receivables or
Related Security in accordance with Section 5.11 (or the applicable section
relating to allocation of Collections) in the Indenture. In the event that the
initial Servicer has paid to or for the benefit of the Noteholders or any other
applicable Secured Party the full Outstanding Receivables Balance of any
Receivable pursuant to this paragraph, the Receivables Trust shall release and
convey all of such Person’s right, title and interest in and to the related
Receivable to the initial Servicer, without representation or warranty, but free
and clear of all liens created by such Person, as applicable.

Section 2.11 Reports and Records for the Trustee. In addition to each of the
reports required to be prepared and delivered by the Servicer pursuant to
Section 2.02(e) hereof, the Servicer shall prepare and deliver in accordance
with this Section 2.11 each of the following reports and notices:

(a) Periodic Reports. The Servicer shall prepare and forward to the Receivables
Trust, the Issuer, the Back-Up Servicer and the Trustee (i) on or prior to the
Series Transfer Date with respect to each calendar month, a Monthly Servicer
Report in substantially the form set forth on Exhibit A-1 attached hereto as of
the last Business Day of the immediately preceding calendar month, and (ii) as
soon as reasonably practicable, from time to time, such other information in its
possession as the Receivables Trust, the Trustee or the Back-Up Servicer may
reasonably request.

(b) Monthly Noteholders’ Statement. Unless otherwise stated in the Series
Supplement, on each Determination Date the Servicer shall forward to the
Receivables Trust, the Trustee and the Back-Up Servicer a Monthly Noteholders’
Statement substantially in the form set forth on Exhibit A-2 attached hereto
prepared by the Servicer.

 

22



--------------------------------------------------------------------------------

(c) Issuer Reports. The Servicer shall prepare and deliver the reports
applicable to it and comply with all the provisions applicable to it under
Section 4.3 of the Indenture.

(d) Series Reports. The initial Servicer shall prepare and deliver any reports
required to be prepared and delivered by the Servicer by the terms of any
agreements of the Issuer or the Servicer relating to the issuance or purchase of
any of the Notes.

Section 2.12 Reports to the Commission. The Issuer, the Receivables Trust and/or
Conn Appliances, if the Issuer, the Receivables Trust and/or Conn Appliances or
any Affiliate of either of them is not acting as Servicer, shall, at the expense
of the Issuer or Conn Appliances, as applicable, cooperate in any reasonable
request of the Trustee in connection with any filings required to be filed by
the Trustee under the provisions of the Securities Exchange Act of 1934 or
pursuant to Section 4.3 of the Indenture.

Section 2.13 Affirmative Covenants of the Servicer. At all times from the date
hereof to the date on which the outstanding principal balance of all Notes shall
be equal to zero, unless the Required Noteholders shall otherwise consent in
writing:

(a) Credit and Collection Policies. The Servicer will comply in all material
respects with the Credit and Collection Policies in regard to each Receivable
and the related Contract.

(b) Collections Received. Subject to Section 5.4(a) of the Indenture, the
Servicer shall set aside and deposit as soon as reasonably practicable (but in
any event no later than two (2) Business Days following its receipt thereof)
into the Collection Account all Collections received from time to time by the
Servicer.

(c) Notice of Defaults, Events of Default, Potential Pay Out Event or Servicer
Defaults. Within five (5) Business Days after the Servicer obtains actual
knowledge or receives written notice of the occurrence of each Default, Event of
Default or Servicer Default, the Servicer will furnish to the Trustee and the
Rating Agency a statement of a Responsible Officer of the Servicer, setting
forth to the extent actually known by the Servicer, details of such Default,
Event of Default or Servicer Default, and the action which the Servicer, the
Issuer or a Depositor proposes to take with respect thereto.

(d) Conduct of Business. The Servicer will do all things necessary to remain
duly incorporated, validly existing and in good standing in its jurisdiction of
organization and maintain all requisite authority to conduct its business in
each jurisdiction in which its business is conducted to the extent that the
failure to maintain such would have a Material Adverse Effect.

 

23



--------------------------------------------------------------------------------

(e) Compliance with Laws. The Servicer will comply in all respects with all laws
with respect to the Receivables to the extent that any non-compliance would have
a Material Adverse Effect.

(f) Further Information. The Servicer shall furnish or cause to be furnished to
the Receivables Trust, the Trustee such other information relating to the
Receivables and readily available public information regarding the financial
condition of the Servicer, as soon as reasonably practicable, and in such form
and detail, as the Trustee or the Receivables Trust may reasonably request.

(g) Furnishing of Information and Inspection of Records. The Servicer will
furnish to the Receivables Trust, the Trustee and the Issuer from time to time
such information in its possession with respect to the Receivables as such
Person may reasonably request, including, without limitation, listings
identifying the Outstanding Receivables Balance for each Receivable, together
with an aging of Receivables. The Servicer will, at any time and from time to
time during regular business hours and, upon reasonable notice, permit the
Trustee, the Issuer, or its agents or representatives, (i) to examine and make
copies of and abstracts from all Records relating to the Receivables and (ii) to
visit the offices and properties of the Servicer for the purpose of examining
such Records, and to discuss matters relating to Receivables or the Servicer’s
performance hereunder and under the other Servicer Transaction Documents with
any Servicing Officer of the Servicer having knowledge of such matters. Upon a
Default, Event of Default or Servicer Default, the Trustee and the Issuer may
have, without notice, reasonable access to all records and the offices and
properties of the Servicer.

If SST is acting as Successor Servicer, with respect to the covenants set forth
in Sections 2.13(d), 2.13(e) and 2.14(c), when determining whether any Material
Adverse Effect has occurred with respect to any matter described in such
sections, clauses (ii) and (iii) of the definition of “Material Adverse Effect”
shall apply without reference to the effect of such matter on Depositor or on
any Servicer (other than SST as Successor Servicer).

Section 2.14 Negative Covenants of the Servicer. At all times from the date
hereof to the date on which the outstanding principal balance of all Notes shall
be equal to zero, unless the Required Noteholders shall otherwise consent in
writing:

(a) Modifications of Receivables or Contracts. The Servicer shall not extend,
amend, forgive, discharge, compromise, waive, cancel or otherwise modify the
terms of any Receivable or amend, modify or waive any term or condition of any
Contract related thereto; except in accordance with Section 2.02(b).

(b) Merger or Consolidation of, or Assumption of the Obligations of, the
Servicer. (I) The Servicer shall not consolidate with or merge into any other
corporation or convey or transfer its properties and assets substantially as an
entirety to any Person, unless:

 

24



--------------------------------------------------------------------------------

(i) the entity formed by such consolidation or into which the Servicer is merged
or the Person which acquires by conveyance or transfer the properties and assets
of the Servicer substantially as an entirety shall be an entity organized and
existing under the laws of the United States of America or any State or the
District of Columbia and, if the Servicer is not the surviving entity, such
corporation shall expressly assume, by an agreement supplemental hereto executed
and delivered to the Trustee, and with the satisfaction of the Rating Agency
Condition, the performance of every covenant and obligation of the Servicer
under the Servicer Transaction Documents; and

(ii) the Servicer has delivered to the Trustee, each Notice Person and the
Receivables Trust (if requested by such Person) an Opinion of Counsel stating
that such consolidation, merger, conveyance or transfer comply with this
paragraph (b) and that all conditions precedent herein provided for relating to
such transaction have been complied with (and if an agreement supplemental
hereto has been executed as contemplated by clause (i) above, such opinion of
counsel shall state that such supplemental agreement is a legal, valid and
standing obligation of the Servicer enforceable against the Servicer in
accordance with its terms, subject to bankruptcy, insolvency, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and to general equity principles).

(II) If SST is acting as Servicer, any corporation or other entity into which
SST may be merged or converted or with which it may be consolidated, or any
corporation or other entity resulting from any merger, conversion or
consolidation to which SST shall be a party, or any corporation or other entity
succeeding to the business of SST must be the successor of SST hereunder without
the execution or filing of any paper with any party hereto or any further act on
the part of any of the parties hereto except where an instrument of transfer or
assignment is required by law to effect such succession, anything herein to the
contrary notwithstanding, and SST will not merge, convert or consolidate if the
resulting entity would not be the successor of SST hereunder.

(c) No Change in Business or the Credit and Collection Policies. The Servicer
will not make any change in the character of its business or in the Credit and
Collection Policies, which change would, in either case, impair the
collectability of any Receivable or otherwise have a Material Adverse Effect,
except to the extent such change is required as a result of a change in
applicable Requirements of Law.

Section 2.15 Sale of Defaulted Receivables. The initial Servicer may sell, on
behalf of the Receivables Trust, Defaulted Receivables that have been Defaulted
Receivables for no less than six months, as to which the initial Servicer shall
have determined eventual payment in full is unlikely, to an unaffiliated third
party for the greatest market price available, if in its

 

25



--------------------------------------------------------------------------------

good faith judgment it determines that the proceeds ultimately recoverable with
respect to such Receivables would be increased by such sale. Notwithstanding the
foregoing, in no event may the aggregate sales of Defaulted Receivables (by
Outstanding Receivables Balance of such Defaulted Receivable as of the Cut-Off
Date) pursuant to this Section 2.13 exceed 10% of the Outstanding Receivables
Balance on the Cut-Off Date.

ARTICLE III

RIGHTS OF NOTEHOLDERS AND ALLOCATION

AND APPLICATION OF COLLECTIONS

Section 3.01 Establishment of Accounts.

(a) The Collection Account. The initial Servicer, for the benefit of the Secured
Parties, shall establish and the Servicer shall maintain the Collection Account
in the state of New York or in the city in which the Corporate Trust Office is
located, with a Qualified Institution in the name of the Trustee, on behalf of
the Secured Parties as designee of the Receivables Trust, a non-interest bearing
segregated account bearing a designation clearly indicating that the funds
deposited therein are held in trust for the benefit of the Secured Parties.
Pursuant to authority granted to it pursuant to subsection 2.02(a), the Servicer
shall have the revocable power to cause to be withdrawn funds from the
Collection Account for the purposes of carrying out its duties hereunder and
under the Indenture.

(b) Series Accounts. If so provided in the Series Supplement, the initial
Servicer shall cause to be established and the Servicer shall maintain in the
name of the Trustee for the benefit of the Noteholders and the other Secured
Parties as designee of the Receivables Trust, one or more Series Accounts. Each
such Series Account shall bear a designation clearly indicating that the funds
deposited therein are held for the benefit of the Noteholders and the other
Secured Parties, to the extent applicable. Each such Series Account will be a
trust account, if so provided in the Series Supplement, and will have the other
features and be applied as set forth in the Series Supplement.

Section 3.02 Collections and Allocations.

(a) Collections. Subject to subsection 5.4(a) of the Indenture, the Servicer
shall deposit all Collections in the Collection Account as promptly as possible
after the date of receipt of such Collections, but in no event later than the
second Business Day following such date of receipt.

The Servicer shall allocate such amounts in accordance with this Article III and
Article 5 of the Indenture and the initial Servicer shall cause to be withdrawn
the required amounts from the Collection Account or pay such amounts to the
Noteholders or other Persons entitled thereto in accordance with this Article
III and Article 5 of the Indenture, in both cases as modified by the Series
Supplement. The initial Servicer shall make such deposits or payments on the
date indicated therein by wire transfer or as otherwise provided in the Series
Supplement.

 

26



--------------------------------------------------------------------------------

ARTICLE IV

OTHER SERVICER POWERS

Section 4.01 Appointment of Paying Agent. Subject to Section 2.7 of the
Indenture, the Servicer may, but shall not be obligated to, revoke the power of
the Paying Agent to withdraw funds from any account maintained for the benefit
of the Secured Parties pursuant to the Indenture and remove the Paying Agent, if
the Servicer determines in its reasonable discretion that the Paying Agent shall
have failed to perform its obligations under the Indenture in any material
respect or for other good cause. The Issuer shall promptly notify the Rating
Agency of the removal of any Paying Agent.

Section 4.02 [Reserved.]

ARTICLE V

OTHER MATTERS RELATING

TO THE SERVICER

Section 5.01 Liability of the Servicer. The Servicer hereby agrees to perform
any and all duties and obligations set forth in the Indenture that are
specifically identified therein as duties of the Servicer. Subject to the
foregoing, the Servicer shall be liable in accordance herewith only to the
extent of the obligations specifically undertaken by it or required to be taken
by it in such capacity herein and in the other Servicer Transaction Documents.

Section 5.02 Limitation on Liability of the Servicer and Others. The directors,
officers, employees or agents who are natural persons of the Servicer shall not
be under any liability to the Issuer, the Receivables Trust, the Trustee, the
Noteholders or any other Person hereunder or pursuant to any document delivered
hereunder for any action taken or for refraining from the taking of any action,
it being expressly understood that all such liability is expressly waived and
released as a condition of, and as consideration for, the execution of this
Agreement and any supplement hereto. Except as provided in this Section 5.02
with respect to the Issuer, the Receivables Trust, and the Trustee, and their
respective officers, directors, employees and agents, the Servicer shall not be
under any liability to the Issuer, the Receivables Trust, the Trustee, their
respective officers, directors, employees and agents, the Noteholders or any
other Person for any action taken or for refraining from the taking of any
action in its capacity as Servicer pursuant to this Agreement or any supplement
hereto; provided, however, that this provision shall not protect the Servicer
against any liability which would otherwise be imposed by reason of (x) willful
misconduct, bad faith or negligence in the performance of duties or by reason of
its reckless disregard of its obligations and duties hereunder or under the
Series Supplement or (y) breach of the express terms of any Servicer Transaction
Document. The Servicer may rely in good faith on any document of any kind prima
facie properly executed and submitted by any Person respecting any matters
arising hereunder. The Servicer shall not be under any obligation to appear in,
prosecute or defend any legal action which is not incidental to its duties to
service the Receivables or the other property in the Trust Estate in accordance
with this Agreement, the Indenture and the Series Supplement that in its
reasonable opinion may involve it in any expense or liability.

 

27



--------------------------------------------------------------------------------

Section 5.03 Servicer Not to Resign. The Servicer shall not resign from the
obligations and duties hereby imposed on it except upon determination that
(i) the performance of its duties hereunder is no longer permissible under
applicable law and (ii) there is no reasonable action which such Servicer could
take to make the performance of its duties hereunder permissible under
applicable law. Any such determination permitting the resignation of any
Servicer shall be evidenced as to clause (i) above by an Opinion of Counsel and
as to clause (ii) by a Conn Officer’s Certificate of the Servicer (or, if the
Servicer is not Conn Appliances or an Affiliate thereof, a certificate of a
responsible officer of such Servicer), each to such effect delivered, and
satisfactory in form and substance, to the Trustee. No such resignation shall
become effective until a Successor Servicer shall have assumed the
responsibilities and obligations of such Servicer in accordance with
Section 2.01 hereof and the Rating Agency Condition shall have been satisfied.

Section 5.04 Waiver of Defaults. Any default by the Servicer in the performance
of its obligations hereunder and its consequences may be waived pursuant to
Section 7.01. Upon any such waiver of a default, such default shall cease to
exist, and any default arising therefrom shall be deemed to have been remedied
for every purpose of this Agreement. No such waiver shall extend to any
subsequent or other default or impair any right consequent thereon except to the
extent expressly so waived.

ARTICLE VI

ADDITIONAL OBLIGATION OF THE

SERVICER WITH RESPECT TO THE TRUSTEE

Section 6.01 Successor Trustee.

(a) If the Trustee resigns or is removed pursuant to the terms of the Indenture
or if a vacancy exists in the office of the Trustee for any reason, the Servicer
(or, if Conn Appliances is not the Servicer, the Issuer) shall promptly appoint
a successor Trustee meeting the requirements of Section 11.9 of the Indenture,
by written instrument, in duplicate, one copy of which instrument shall be
delivered to the resigning Trustee and one copy to the successor Trustee.

(b) The Servicer and the Issuer agree to execute and deliver such instruments
and do such other things as may reasonably be required for fully and certainly
vesting and confirming in the successor Trustee all rights, powers, duties and
obligations under the Indenture and hereunder.

Section 6.02 Tax Returns. The initial Servicer, on behalf of Issuer, or the
Issuer shall prepare or shall cause to be prepared all tax information required
by law to be distributed to Noteholders and shall deliver such information to
the Trustee at least five days prior to the date it is required by law to be
distributed to Noteholders. Except to the extent the initial Servicer or the
Issuer breaches its obligations or covenants contained in this Section 6.02, in
no event shall the initial Servicer or the Issuer be liable for any liabilities,
costs or expenses of the Noteholders or the Note Owners arising under any tax
law, including without limitation federal, state, local or foreign income or
excise taxes or any other tax imposed on or measured by income or gross receipts
(or any interest or penalty with respect thereto or arising from a failure to
comply therewith).

 

28



--------------------------------------------------------------------------------

Section 6.03 Final Payment with Respect to Any Series. The initial Servicer or
the Issuer shall provide any notice of termination as specified for the Issuer
in Section 12.5(a) of the Indenture and in accordance with the procedures set
forth therein.

Section 6.04 Optional Purchase of Receivables Trust Estate.

(a) The Servicer will have the option to purchase (the “Optional Purchase”) the
Receivables Trust Estate (other than the Reserve Account) for an amount equal to
the Optional Purchase Price from the Issuer on any Payment Date if as of the
last day of the related Monthly Period, the Outstanding Receivables Balance has
declined to 10% or less of the Outstanding Receivables Balance as of the Cut-Off
Date. The Optional Purchase Price will not be less than an amount sufficient to
pay accrued and unpaid interest then due on the Series 2016-A and the aggregate
unpaid Note Principal, if any, of all of the outstanding Series 2016-A Notes.
The fair market value of the Receivables Trust Estate will be calculated based
upon a reasonable valuation or appraisal of the Receivables Trust Estate
delivered at least five (5) Business Days prior to any exercise of the Optional
Purchase by the Servicer prepared by a nationally recognized third-party
appraisal services firm or independent accounting firm in form and substance
satisfactory to the Trustee, which appraisal or other valuation report states
(with supporting data and calculations) the fair market value of the Receivables
Trust Estate. To exercise such option, the Servicer shall deposit the Optional
Purchase Price into the Collection Account on the Redemption Date. The Servicer
shall furnish written notice of its election to exercise the Optional Purchase
to the Trustee not later than twenty (20) days prior to the Optional Purchase
date. If the Servicer exercises the Optional Purchase, the Notes shall be
redeemed and in each case in whole but not in part on the related Payment Date
for the Redemption Price.

(b) Upon exercise of the Optional Purchase, the Class R Notes will receive a
final distribution equal to the sum of (i) any excess of the fair market value
of the Receivables on the date on which the Optional Purchase will occur over
the accrued and unpaid interest then due on the Series 2016-A Notes and the
aggregate unpaid principal, if any, of all of the outstanding Series 2016-A
Notes plus an amount sufficient to pay (A) the Servicing Fee (including to any
successor servicer) for such Payment Date and all unpaid Servicing Fees with
respect to prior Payment Dates and (B) the Trustee, Receivables Trust Trustee
and Back-Up Servicer Fees and Expenses for such Payment Date and all unpaid
Trustee, Receivables Trust Trustee and Back-Up Servicer Fees and Expenses with
respect to prior Payment Dates, after giving effect to the Available Funds
(other than any amounts on deposit in the Reserve Account) for such Payment Date
and (ii) any amount on deposit in the Reserve Account on such Payment Date
(before giving effect to the applicable priority of payments on such Payment
Date). After such Payment Date, the Class R Noteholders will not be entitled to
any additional distributions.

 

29



--------------------------------------------------------------------------------

ARTICLE VII

MISCELLANEOUS PROVISIONS

Section 7.01 Amendment.

(a) This Agreement may be amended in writing from time to time by the Issuer,
the Receivables Trust, the Servicer and the Trustee, without the consent of any
of the Noteholders, to cure any ambiguity, to correct or supplement any
provisions herein which may be inconsistent with any other provisions herein, or
in the Offering Memorandum, to add any other provisions with respect to matters
or questions arising under this Agreement which shall not be inconsistent with
the provisions of this Agreement; provided, that such action, as evidenced to
the Trustee by (i) an Opinion of Counsel, (ii) Conn’s Officer Certificate or
(iii) satisfaction of the Rating Agency Condition, shall not adversely affect in
any material respect the interests of any Noteholder; provided, further such
action shall not adversely affect in any material respect the interests of the
Back-Up Servicer (including as Successor Servicer) without its prior written
consent.

(b) Any provision of this Agreement may also be amended, supplemented, modified
or waived in writing from time to time by the Issuer, the Receivables Trust, the
Servicer and the Trustee with the consent of the Required Noteholders for the
purpose of adding any provisions to or changing in any manner or eliminating any
of the provisions of this Agreement or modifying in any manner the rights of
Noteholders of any Series then issued and outstanding; provided, however, that
no such amendment, supplement, modification or waiver shall (i) reduce in any
manner the amount of, or delay the timing of, distributions which are required
to be made on any Notes without the consent of each Holder of Notes so affected,
(ii) change the definition of or the manner of calculating the Note Principal
without the consent of each Holder of Notes, (iii) reduce the aforesaid
percentage required to consent to any such amendment, without the consent of
each Holder of Notes adversely affected, (iv) adversely affect in any material
respect the interests of the Back-Up Servicer (including as Successor Servicer)
without its prior written consent. The Trustee may, but shall not be obligated
to, enter into any such amendment which adversely affects the Trustee’s rights,
duties or immunities under this Agreement, the Indenture or otherwise.

(c) Promptly after the execution of any such amendment, the Issuer shall furnish
notification of the substance of such amendment to the Rating Agency.

(d) Notwithstanding anything herein to the contrary, no amendment this Agreement
shall be effective that would result in or cause (i) the Receivables Trust or
the Issuer to be classified as an association or publicly traded partnership
taxable as a corporation, or (ii) the Receivables Trust to be classified, for
United States federal income tax purposes, as other than a fixed investment
trust

 

30



--------------------------------------------------------------------------------

described in Treasury Regulation Section 301.7701-4(c) that is treated as a
grantor trust under Subpart E, Part I of subchapter J, Chapter I of Subtitle A
of the Code.

(e) It shall not be necessary for the consent of Noteholders under this
Section 7.01 to approve the particular form of any proposed amendment, but it
shall be sufficient if such consent shall approve the substance thereof. The
manner of obtaining such consents and of evidencing the authorization of the
execution thereof by Noteholders shall be subject to such reasonable
requirements as the Trustee may prescribe.

(f) In connection with any amendment, the Trustee shall be entitled to receive
an Opinion of Counsel (from an external law firm) from the Issuer to the effect
that the amendment complies with all requirements of this Agreement and the
Indenture, except that such counsel shall not be required to opine on factual
matters.

Section 7.02 Protection of Right, Title and Interest to Receivables and Related
Security.

(a) Conn Appliances or the Issuer (if Conn Appliances is not the Servicer) shall
cause this Agreement, the Indenture and the Series Supplement, all amendments
hereto and/or all financing statements and any other necessary documents
covering the Noteholders’ and the Trustee’s right, title and interest to the
Trust Estate and the Receivables Trust’s right, title and interest in the
Receivables Trust Estate to be promptly recorded, registered and filed, and at
all times to be kept recorded, registered and filed, all in such manner and in
such places as may be required by law fully to preserve and protect the
Trustee’s Lien (granted pursuant to the Indenture for the benefit of the Secured
Parties) on the property comprising the Trust Estate and the Receivables Trust’s
interest in the Receivables Trust Estate. Conn Appliances or the Issuer shall
deliver to the Trustee file-stamped copies of, or filing receipts for, any
document recorded, registered or filed as provided above, as soon as available
following such recording, registration or filing. The Depositor shall cooperate
fully with the Conn Appliances or the Issuer, as applicable, in connection with
the obligations set forth above and will execute any and all documents
reasonably required to fulfill the intent of this subsection 7.02(a).

(b) The Servicer will give the Trustee prompt written notice of any relocation
of any office from which it services the Receivables and Related Security or
keeps records concerning such items or of its principal executive office and, in
the case of the initial Servicer, prompt written notice of whether, as a result
of such relocation, the applicable provisions of the UCC would require the
filing of any amendment of any previously filed financing statement or of any
new financing statement and shall file such financing statements or amendments
as may be necessary to continue the Trustee’s security interest in the Trust
Estate and the proceeds thereof for the benefit of the Secured Parties. The
Servicer will

 

31



--------------------------------------------------------------------------------

at all times maintain each office from which it performs custody, collection
and/or customer service obligations with respect to the Receivables, Related
Security and other property in its possession and part of the Trust Estate and
its principal executive office within the United States of America.

Section 7.03 Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW),
AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS. EACH OF THE PARTIES TO THIS SERVICING
AGREEMENT HEREBY AGREES TO THE NON-EXCLUSIVE JURISDICTION OF THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND ANY APPELLATE COURT
HAVING JURISDICTION TO REVIEW THE JUDGMENT THEREOF. EACH OF THE PARTIES HEREBY
WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS AND ANY OBJECTION TO VENUE OF
ANY ACTION INSTITUTED HEREUNDER IN ANY OF THE AFOREMENTIONED COURTS AND CONSENTS
TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY
SUCH COURT.

Section 7.04 Notices. All demands, notices and communications hereunder shall be
in writing and shall be deemed to have been duly given if personally delivered
at, sent by facsimile to, sent by courier (overnight or hand-delivered) at or
mailed by registered mail, return receipt requested, to (a) in the case of the
Issuer, to 4055 Technology Forest Blvd., Suite 210, The Woodlands, TX, 77381,
(b) in the case of the initial Servicer or Conn Appliances, to 4055 Technology
Forest Blvd., Suite 210, The Woodlands, TX, 77381, (c) in the case of the
Trustee, to the Corporate Trust Office, (d) in the case of the Receivables
Trust, to c/o Wilmington Trust, National Association, as Receivables Trust
Trustee, Rodney Square North, 1100 North Market Street, Wilmington, Delaware
19890, Attention: Corporate Trust Administration – Conn’s Receivables 2016-A
Trust and (e) in the case of the Rating Agency, the address specified in the
Series Supplement; or, as to each party, at such other address as shall be
designated by such party in a written notice to each other party. Unless
otherwise provided in the Series Supplement or otherwise expressly provided
herein, any notice required or permitted to be mailed to a Noteholder shall be
given by first class mail, postage prepaid, at the address of such Noteholder as
shown in the Note Register. Any notice so mailed or published, as the case may
be, within the time prescribed in this Agreement shall be conclusively presumed
to have been duly given, whether or not the Noteholder receives such notice.

Section 7.05 Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall for any reason
whatsoever be held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement.

Section 7.06 Delegation. Except as provided in Section 2.01, 2.02 or 2.12(b),
the Servicer may not delegate any of its obligations under this Agreement.

 

32



--------------------------------------------------------------------------------

Section 7.07 Waiver of Trial by Jury. To the extent permitted by applicable law,
each of the parties hereto irrevocably waives all right of trial by jury in any
action, proceeding or counterclaim arising out of or in connection with this
Agreement or the Transaction Documents or any matter arising hereunder or
thereunder.

Section 7.08 Further Assurances. The Servicer agrees to do and perform, from
time to time, any and all acts and to execute any and all further instruments
required or reasonably requested by the Trustee more fully to effect the
purposes of this Agreement.

Section 7.09 No Waiver; Cumulative Remedies. No failure to exercise and no delay
in exercising, on the part of the Trustee, the Issuer, the Receivables Trust,
the Servicer, or the Noteholders, any right, remedy, power or privilege
hereunder, shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exhaustive of any rights, remedies, powers and privileges
provided by law.

Section 7.10 Counterparts. This Agreement may be executed in two or more
counterparts (and by different parties on separate counterparts), each of which
shall be an original, but all of which together shall constitute one and the
same instrument.

Section 7.11 Third-Party Beneficiaries. This Agreement will inure to the benefit
of and be binding upon the parties hereto, the Secured Parties and their
respective successors and permitted assigns. Except as provided in this
Section 7.11, no other Person will have any right or obligation hereunder;
provided that the Issuer shall have the right to enforce all rights of the
Receivables Trust.

Section 7.12 Actions by Noteholders.

(a) Wherever in this Agreement a provision is made that an action may be taken
or a notice, demand or instruction given by Noteholders, such action, notice or
instruction may be taken or given by any Noteholder, unless such provision
requires a specific percentage of Noteholders or unless otherwise provided in
the Series Supplement, in each case, as certified by such Noteholder.
Notwithstanding anything in this Agreement to the contrary, neither the Servicer
nor any Affiliate thereof shall have any right to vote with respect to any Note
except as specifically provided in the Indenture.

(b) Any request, demand, authorization, direction, notice, consent, waiver or
other act by a Noteholder shall bind such Noteholder and every subsequent holder
of such Note issued upon the registration of transfer thereof or in exchange
therefor or in lieu thereof in respect of anything done or omitted to be done by
the Trustee or the Servicer in reliance thereon, whether or not notation of such
action is made upon such Note.

Section 7.13 Rule 144A Information. For so long as any of the Notes are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Issuer and the Trustee (if such information is in the
Trustee’s possession) agree to provide to any

 

33



--------------------------------------------------------------------------------

Noteholders and to any prospective purchaser of Notes designated by such a
Noteholder upon the request of such Noteholder or prospective purchaser, any
information required to be provided to such holder or prospective purchaser to
satisfy the condition set forth in Rule 144A(d)(4) under the Securities Act, and
the Servicer agrees to reasonably cooperate with the Issuer and the Trustee in
connection with the foregoing.

Section 7.14 Merger and Integration. Except as specifically stated otherwise
herein, this Agreement sets forth the entire understanding of the parties
relating to the subject matter hereof, and all prior understandings, written or
oral, are superseded by this Agreement.

Section 7.15 Headings. The headings herein are for purposes of reference only
and shall not otherwise affect the meaning or interpretation of any provision
hereof.

Section 7.16 Rights of the Trustee. The Trustee shall be entitled to all rights,
powers, protection, privileges and immunities conferred on it by the terms of
the Indenture as if specifically set forth herein, and shall not be liable for
any loss arising in connection with the exercise of any such rights, powers,
protections, privileges and immunities.

Section 7.17 Sales Tax Proceeds. For the avoidance of doubt, (1) the initial
Servicer hereby notifies each of the parties hereto that the Receivables Trust,
the R Noteholders, the Depositor, the Seller and the Issuer are each “assignees”
of the right to receive the Texas bad debt deduction for all applicable defaults
as per Section 151.426(c) of the Texas Tax Code and (2) each of the initial
Servicer, the Depositor, the Seller, the Receivables Trust, the Class R
noteholders, the Issuer, and the retailer of the Merchandise will cooperate to
obtain the Texas bad deduction for the assignees.

Section 7.18 Limitation of Liability. It is expressly understood and agreed by
the parties hereto that (a) this Agreement is executed and delivered by
Wilmington Trust, National Association (“WTNA”), not individually or personally
but solely as Receivables Trust Trustee of the Receivables Trust, in the
exercise of the powers and authority conferred and vested in it, (b) each of the
representations, undertakings and agreements herein made on the part of the
Receivables Trust is made and intended not as personal representations,
undertakings and agreements by WTNA but is made and intended for the purpose of
binding only the Receivables Trust, (c) nothing herein contained shall be
construed as creating any liability on WTNA individually or personally, to
perform any covenant either expressed or implied contained herein of the
Receivables Trust, all such liability, if any, being expressly waived by the
parties hereto and by any Person claiming by, through or under the parties
herein, (d) WTNA has made no investigation as to the accuracy or completeness of
any representations and warranties made by the Receivables Trust in this
Agreement and (e) under no circumstances shall WTNA be personally liable for the
payment of any indebtedness or expenses of the Receivables Trust or be liable
for the breach or failure of any obligation, representation, warranty or
covenant made or undertaken by the Receivables Trust under this Agreement or any
other related documents.

 

34



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuer, the Servicer and the Trustee have caused this
Servicing Agreement to be duly executed by their respective officers as of the
day and year first above written.

 

CONN’S RECEIVABLES FUNDING 2016-A, LLC, as Issuer By:  

/s/ Thomas R. Moran

Name:   Thomas R. Moran Title:   President CONN’S RECEIVABLES 2016-A TRUST, as
Receivables Trust By:   Wilmington Trust, National Association, not in its
individual capacity but solely as Receivables Trust Trustee By:  

/s/ Beverly D. Capers

Name:   Beverly D. Capers Title:   Assistant Vice President CONN APPLIANCES,
INC., as Servicer By:  

/s/ Thomas R. Moran

Name:   Thomas R. Moran Title:   Executive Vice President and Chief Financial
Officer WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its individual capacity,
but solely as Trustee By:  

/s/ Tara H. Anderson

Name:   Tara H. Anderson Title:   Vice President

 

S-1



--------------------------------------------------------------------------------

Exhibit A-1

Form of Monthly Servicer Report

FORM OF MONTHLY SERVICER REPORT

[ATTACHED]

 

A-1-1



--------------------------------------------------------------------------------

LOGO [g157637im1.jpg]

 

A-1-2



--------------------------------------------------------------------------------

LOGO [g157637im2.jpg]

 

A-1-3



--------------------------------------------------------------------------------

Exhibit A-2

Form of Monthly Noteholders’ Statement

FORM OF MONTHLY NOTEHOLDERS’ STATEMENT

[ATTACHED]

 

A-2-1



--------------------------------------------------------------------------------

LOGO [g157637im1.jpg]

 

A-2-2



--------------------------------------------------------------------------------

LOGO [g157637im2.jpg]

 

A-2-3



--------------------------------------------------------------------------------

Exhibit B

Form of Annual Servicer’s Certificate

FORM OF ANNUAL SERVICER’S CERTIFICATE

CONN APPLIANCES, INC.

The undersigned, a duly authorized representative of Conn Appliances, Inc.
(“Conn Appliances”), as Servicer pursuant to the Servicing Agreement, dated as
of March 17, 2016 (the “Servicing Agreement”) by and among Conn Appliances,
Conn’s Receivables Funding 2016-A, LLC, as issuer, Conn’s Receivables 2016-A
Trust, Wells Fargo Bank, National Association, as trustee (the “Trustee”), does
hereby certify that:

1. Conn Appliances is a Servicer under the Servicing Agreement.

2. The undersigned is duly authorized pursuant to the Servicing Agreement to
execute and deliver this certificate to the Trustee.

3. This certificate is delivered pursuant to Section 2.02(e)(ii) of the
Servicing Agreement.

4. A review of the activities of the Servicer during (the period from the
Closing Date until) (the twelve month period ended)                     , 20    
and of its performance under the Servicing Agreement was conducted under my
supervision.

5. Based on such review, the Servicer has, to the best of my knowledge, fully
performed in all material respects all of its obligations under the Servicing
Agreement and each other applicable Transaction Document to which it is a party
throughout such period and no default in the performance of such obligations has
occurred or is continuing except as set forth in paragraph 6 below.

6. The following is a description of each default in the performance of the
Servicer’s obligations under the provisions of the Servicing Agreement and each
other applicable Transaction Document to which it is a party, known to me to
have been made during such period which sets forth in detail (i) the nature of
each such default, (ii) the action taken by the Servicer, if any, to remedy each
such default and (iii) the current status of each such default:

[If applicable, insert “None.”]

7. Capitalized terms used but not defined herein shall have the respective
meanings given to such terms in the Servicing Agreement.

[signature page follows]

 

B-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this certificate this
            day of             ,             .

 

CONN APPLIANCES, INC., By:  

 

Name:   Title:  

 

B-2



--------------------------------------------------------------------------------

Schedule 2.10(i)

Litigation

LITIGATION

None

 

    Schedule 2.10(i)-1     